In an action in which a judgment of the Supreme Court, Kings County, was made on December 29, 1972, after a nonjury trial, inter alia granting defendant a divorce, plaintiff appeals from an order of the same court, dated September 7, 1973, which granted defendant’s motion for a counsel fee and printing expenses in opposing a prior appeal by plaintiff, one from so much of the judgment as, upon the second cause of action in defendant’s “ cross complaint”, directed plaintiff to pay defendant $20,000, plus interest, representing one half of the funds on deposit in a joint bank account (see Lambert v. Lambert, 42 A D 2d-903). Order reversed, without costs, and motion denied. There is no statutory authority to award a counsel fee and printing expenses upon a nonmatrimonial cause of action (cf. Domestic Relations Law, §§ 237, 238). Consequently, Special Term lacked the power to make such an award here (Silbert V. Silbert, 22 A D 2d 893, affd. 16 N T 2d 564; 'Blaine V. Blame, 20 A D 2d 903). Hopkins, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.